Title: To George Washington from John Searson, 2 August 1797
From: Searson, John
To: Washington, George



Sir
Philadelp[hi]a Augt 2nd 1797

Having a Poetical turn from my youth, And having Wrote Some Rural, Romantic and, said to be pleasing Poems in Europe, for which got good Encouragement, And Revisiting this Country last year, form’d a Plan of Publishing by Subscription, some Essays of American Affairs, Previous to which (And your Resignation of the first Station on this Continent) I did my Self the Honor to wait on you Sir, at your House in this City, where you were So Condescending as to give me your Countenance of approbation And Accept of One of my Poems, I beleive on Down Hill. I Obtaind near Eleven hundred subscribers, the Clergy and Professors of the College, the Spanish & Portuguese, Ambassadors, & English minister being of the Number, at the low price of half a Dollar unbound but bound & Letter’d on the back, three quarters of a Dollar, did I know of Conveyance would do my Self the Honor of Transmitting one neatly bound for your Excellency at Mount Vernon, as that Beautiful Seat is mentiond in the Poem. From my long absence from America ⟨(⟩tho many years an Inhabitant And mercht in this City) am Almost become a stranger. And as the Business of my Poem will soon be over, & being in no Sure prospect of Employment, and which I am known to be Capable of either in a Public office, Private Tuition or Master of a Public school, and Can be well Recommended from this City as well as from Europe, Have to

Solicit my friends favour, Should Any vacancy, (I mean a Decent one) offer should be ever Grateful for the favour—Perhaps most Worthy Sir, Something of this Sort might lie in your Way from your Humane & Benevolent Disposition, to Oblige an Honest man Under the misfortunes of Life. Gratitude the most sincere and lasting should not be Wanting—Should I be favour’d with a Line in Answr it may be directed to the Care of the Post office. I have the Honor to Subscribe my Self Your Excellency’s Most Devoted & Obedient Hble servt

Jno. Searson

